Exhibit 10.16 FIRST AMENDMENT TO LEASE AGREEMENT This First Amendment to the Lease Agreement (“First Amendment”) is made and entered into effective as of June 17, 2014, by and between 1000 Walnut Limited (“Landlord”) and Copsync, Inc. (“Tenant”). WITNESSETH: RECITALS: A.Landlord and Tenant previously entered into that certain Lease Agreement dated June 6, 2014 (“Lease”) by and between 1000 Walnut Limited (“Landlord”) and Copsync, Inc. (“Tenant”) covering approximately 2,491 rentable square feet known as Suite 150 in an office building located at 1000 N. Walnut Ave., New Braunfels, TX 78130 (the “Building”), which Lease and Amendment, as amended, are incorporated herein by this reference for all purposes. B.Landlord and Tenant now desire to amend portions of the Lease, (i) to amend the Expiration Date. AGREEMENT: IN CONSIDERATION OF THE PREMISES and the mutual agreements herein set forth and for other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree as follows: 1. Expiration Date: According to the Basic Terms in the Lease the Expiration Date is fifty (50) months and twenty six (26) days from the Rent Commencement Date of June, 6 2014. The new and correct Expiration Date is August 31, 2018. 2. All other terms and conditions of the Lease Agreement dated June 6, 2014 and following amendments shall remain in full force and effect except as modified herein. 3. Tenant hereby covenants, represents and warrants to Landlord that: a. Tenant is solvent; that no bankruptcy or insolvency proceedings are pending or contemplated by or against Tenant; and that this Amendment is the legal, valid and binding obligation of Tenant enforceable against Tenant in accordance with its terms, except as enforceability hereof may be limited by bankruptcy, insolvency, reorganization or moratorium or other similar laws relating to Landlord’s rights and by general principles which may limit the right to obtain equitable remedies. b. Except as expressly amended by this Amendment, the Lease is in all respects ratified and confirmed, and the terms, provisions, representations, warranties, covenants and conditions thereof shall be and remain in full force and effect. c. The covenants, representations and warranties contained in the Lease are true and correct in all material respects on and as of the date hereof as though made on and as of this date, and Tenant is not in default in any manner under the Lease or under any document, writing or instrument executed in connection therewith or herewith. d. All information, reports, statements and other data furnished by or on behalf of Tenant prior to, contemporaneously with, or subsequent to the execution of the Lease or this Amendment are and shall be true and correct and do not and shall not omit to state any fact or circumstance necessary to make the information contained therein or herewith not misleading. (TAR-2101) 4-1-14 Initialed for Identification by Landlord: , , and Tenant: ,
